Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT, CONSENT AND RELEASE

 

THIS THIRD AMENDMENT, CONSENT AND RELEASE, dated as of April 11, 2002 (this
“Amendment”), is among IQI, INC., a New York corporation (the “Borrower”), AEGIS
COMMUNICATIONS GROUP, INC., a Delaware corporation (“Aegis”), the Obligors
identified on the signature pages hereto under the caption “Consenting Obligors”
(the “Consenting Obligors”) and the Lenders (as defined below) signatories
hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Aegis, certain financial institutions from time to time
parties thereto (collectively, the “Lenders”), Credit Suisse First Boston, as
Syndication Agent, and The Bank of Nova Scotia, as Documentation Agent and
Administrative Agent for the Lenders, are parties to the Third Amended and
Restated Credit Agreement, dated as of December 10, 1999 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement in certain respects as described below; and

 

WHEREAS, the Lenders have agreed, subject to the terms and conditions set forth
herein, to amend the Existing Credit Agreement, as set forth below (the Existing
Credit Agreement, as amended by this Amendment, being referred to as the “Credit
Agreement”);

 

NOW, THEREFORE, the parties hereto hereby agree as follows.

 

PART I

DEFINITIONS

 

SUBPART 1.1.  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Aegis” is defined in the preamble.

 

“Amendment” is defined in the preamble.

 

--------------------------------------------------------------------------------


 

“Borrower” is defined in the preamble.

 

“Consenting Obligors” is defined in the preamble.

 

“Credit Agreement” is defined in the third recital.

 

“Elrick & Lavidge Disposition” is defined in Subpart 2.1.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Lenders” is defined in the first recital.

 

“Third Amendment” is defined in Subpart 2.1.

 

“Third Amendment Effective Date” is defined in Subpart 3.1.

 

SUBPART 1.2.  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

PART II

AMENDMENTS TO THE

EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Third Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part.

 

SUBPART 2.1.  Amendments to Article I.  Article I of the Existing Credit
Agreement is hereby amended as set forth in Subparts 2.1.1 through 2.1.4.

 

SUBPART 2.1.1  Section 1.1 of the Existing Credit Agreement is hereby amended by
inserting the following definitions in such Section in the appropriate
alphabetical sequence:

 

“Elrick & Lavidge Disposition” means the sale of all or substantially all of the
Assets (as such term is defined in the Asset Purchase Agreement, dated as of
April 3, 2002, among Interserv, the Borrower, Aegis and Taylor Nelson Sofres
Operations, Inc. as in effect on the Third Amendment Effective Date), whether
now owned or hereafter acquired, of Elrick & Lavidge, a division of Interserv.

 

“Third Amendment” means the Third Amendment, dated as of April 11, 2002, among
the Borrower, Aegis and the Lenders party thereto.

 

“Third Amendment Effective Date” is defined in Subpart 3.1 of the Third
Amendment.

 

2

--------------------------------------------------------------------------------


 

SUBPART 2.1.2  The definition of “Revolving Loan Commitment Amount” contained in
Section 1.1 of the Existing Credit Agreement is hereby amended and restated as
follows:

 

“Revolving Loan Commitment Amount” means, on any date, $35,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

SUBPART 2.1.3 The definition of “Applicable Margin” contained in Section 1.1 of
the Existing Credit Agreement is hereby amended and restated as follows:

 

“Applicable Margin” means (a) prior to the Third Amendment Effective Date, the
rate calculated in accordance with the Existing Credit Agreement as in effect
immediately prior to the Third Amendment Effective Date, and (b) on and
following the Third Amendment Effective Date, (i) with respect to the unpaid
principal amount of each Revolving Loan maintained as a Base Rate Loan, 2.00%
per annum and (ii) with respect to the unpaid principal amount of each Revolving
Loan maintained as a LIBO Rate Loan, 3.00% per annum.

 

SUBPART 2.1.4  The definition of “Applicable Commitment Fee” contained in
Section 1.1 of the Existing Credit Agreement is hereby amended and restated as
follows:

 

“Applicable Commitment Fee” means (a) prior to the Third Amendment Effective
Date, the fee calculated in accordance with the Existing Credit Agreement as in
effect immediately prior to the Third Amendment Effective Date, and (b) on and
following the Third Amendment Effective Date, 0.75% per annum.

 

SUBPART 2.2.  Amendments to Article VII.  Section 7.2.10 of the Existing Credit
Agreement is hereby amended by (i) replacing the word “or” at the end of clause
(b) thereof with a comma and (ii) inserting, immediately before the period at
the end of such Section, “or (d) made in connection with the Elrick & Lavidge
Disposition; provided that the net sale proceeds of the Elrick & Lavidge
Disposition are at least equal to $8,500,000 and such proceeds are applied to
repay the Loans as set forth in Section 3.1.2”.

 

PART III

CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1.  Effective Date and Conditions.  This Amendment shall become
effective as of the date set forth in the preamble (the “Third Amendment
Effective Date”) when each of the conditions set forth in this Part have been
satisfied.

 

SUBPART 3.1.1.  Execution of Counterparts.  The Administrative Agent shall have
received counterparts of this Amendment duly executed and delivered on behalf of
the Borrower, Aegis, each of the Consenting Obligors and the Lenders.

 

3

--------------------------------------------------------------------------------


 

SUBPART 3.1.2.  Fees and Expenses.  The Administrative Agent shall have received
all fees and expenses due and payable pursuant to Subpart 5.8 (to the extent
then invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses); the Borrower hereby authorizes the Lenders to
deduct from the proceeds of the Elrick & Lavidge Disposition sent to the
Administrative Agent all such fees and expenses, and the Administrative Agent
agrees to make such deduction.

 

SUBPART 3.1.3  Amendment Fee. The Administrative Agent shall have received for
the account of each Lender, an amendment fee in an amount equal to 0.25% of each
Lender’s Percentage of the Revolving Loan Commitment Amount (after giving effect
to this Amendment), which amendment fee equals $87,500 in the aggregate; the
Borrower hereby authorizes the Lenders to deduct from the proceeds of the Elrick
& Lavidge Disposition sent to the Administrative Agent such amendment fee, and
the Administrative Agent agrees to make such deduction.

 

SUBPART 3.1.4  Asset Purchase Agreement.  The Administrative Agent and the
Lenders shall have received a fully executed copy of the Asset Purchase
Agreement, dated as of April 3, 2002, among Interserv, the Borrower, Aegis and
Taylor Nelson Sofres Operations, Inc., including all schedules, exhibits and
attachments thereto.

 

SUBPART 3.1.5  Legal Details, etc.  All documents executed or submitted pursuant
hereto shall be satisfactory in form and substance to the Administrative Agent
and its counsel.  The Administrative Agent and its counsel shall have received
all information, and such counterpart originals or such certified or other
copies of such materials, as the Administrative Agent or its counsel may
reasonably request.  All legal matters incident to the transactions contemplated
by this Amendment shall be satisfactory to the Administrative Agent and its
counsel.

 

PART IV

AFFIRMATION AND CONSENT

 

SUBPART 4.1.  Acknowledgment and Reaffirmation.  Each Consenting Obligor hereby
reaffirms, as of the Third Amendment Effective Date, (a) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, as such covenants and agreements may be modified by this Amendment
and the transactions contemplated thereby, (b) its guarantee of payment of the
Obligations pursuant to the Subsidiary Guaranty and (c) its obligations with
respect to collateral security under each other Loan Document to which it is a
party.

 

SUBPART 4.2.  Representations and Warranties, etc.  Each Consenting Obligor
hereby

 

4

--------------------------------------------------------------------------------


 

represents, warrants and certifies, that, as of the Third Amendment Effective
Date, the representations and warranties made by it contained in the Loan
Documents to which it is a party are true and correct in all material respects
with the same effect as if made on the date hereof, except to the extent any
such representation or warranty refers or pertains solely to a date prior to the
date hereof (in which case such representation and warranty was true and correct
in all material respects as of such earlier date).

 

SUBPART 4.3.  Loan Documents.  Each Consenting Obligor further confirms that
each Loan Document to which it is a party (a) is and shall continue to be in
full force and effect and the same are hereby ratified and confirmed in all
respects, except that upon the occurrence of the Third Amendment Effective Date,
all references in such Loan Documents to the “Credit Agreement”, “Loan
Documents”, “thereunder”, “thereof”, or words of similar import shall mean the
Credit Agreement and the Loan Documents, as the case may be, in each case after
giving effect to the amendments and other modifications provided for in this
Amendment, (b) if such Loan Document relates to collateral security, such
document shall also expressly and completely secure all Obligations related
thereto and (c) if such Loan Document relates to a guarantee, such document
shall also expressly and completely guarantee all Obligations related thereto.

 

SUBPART 4.4.  Course of Dealing, etc.  Each Consenting Obligor hereby
acknowledges and agrees that the acceptance by each Lender of this document
shall not be construed in any manner to establish any course of dealing on any
Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

 

PART V

MISCELLANEOUS PROVISIONS

 

SUBPART 5.1.  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.  References in this Amendment to any Article or Section are, unless
otherwise specified, to such Article or Section of the Existing Credit
Agreement.

 

SUBPART 5.2.  Loan Document Pursuant to Existing Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 5.3.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SUBPART 5.4.  Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other

 

5

--------------------------------------------------------------------------------


 

provisions of the Existing Credit Agreement and the Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.  The amendments and waivers set forth
in this Amendment shall be limited precisely as provided for in this Amendment
to the provisions expressly amended and waived herein and shall not be deemed to
be an amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement, any other Loan Document or of any
transaction or further or future action on the part of the Borrower or any
Obligor which would require the consent of the Lenders under the Existing Credit
Agreement or any of the Loan Documents.

 

SUBPART 5.5.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

SUBPART 5.6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts by the parties hereto, each of which counterparts when so
executed shall be an original, but all the counterparts shall together
constitute one and the same agreement.

 

SUBPART 5.7.  Representation and Warranties.  In order to induce the Lenders to
execute and deliver this Amendment, the Borrower and Aegis each represent that
both before and after giving effect to this Amendment, the statements contained
in clauses (a) through (e) of Section 5.2.1 of the Existing Credit Agreement are
true and correct.

 

SUBPART 5.8.  Fees and Expenses.  The Borrower agrees to pay on demand all
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment and the
documents and transactions contemplated hereby, including the reasonable fees
and disbursements of Mayer, Brown, Rowe & Maw, as counsel for the Administrative
Agent.

 

SUBPART 5.9.  Release of Liens.  At the request of the Borrower and, effective
on (and subject to the occurrence of) the Third Amendment Effective Date, the
Lenders hereby (i) consent to the Elrick & Lavidge Disposition (on the terms and
conditions set forth herein), (ii) release and discharge, without
representation, recourse or warranty whatsoever, all liens, security interests
and other encumbrances created pursuant to the Existing Credit Agreement or any
other Loan Document on the Assets (as such term is defined in the Asset Purchase
Agreement, dated as of April 3, 2002, among Interserv, the Borrower, Aegis and
Taylor Nelson Sofres Operations, Inc. as in effect on the Third Amendment
Effective Date) and (iii) upon the reasonable request of Aegis or any of the
Obligors, the Administrative Agent agrees to provide, execute and file (and
hereby authorizes Aegis to file) any and all financing statement amendments,
releases, terminations or other documents or instruments that may be necessary
to evidence the release of the security interests of the Lenders in the assets
transferred, sold, or otherwise disposed of, in connection with the Elrick &
Lavidge Disposition.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunto duly authorized as of the day and year
Second above written.

 

 

IQI, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

By

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

 

CONSENTING OBLIGORS:

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

LEXI INTERNATIONAL, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

CHILDREN’S EDUCATIONAL PUBLISHING CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

INTERSERV SERVICES CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

8

--------------------------------------------------------------------------------